Citation Nr: 1530769	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-39 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left lower extremity nerve damage.

2.  Entitlement to service connection for bilateral ankle strain to include as secondary to service-service connected low back pain status post surgery with magnetic resonance imaging (MRI) findings of extrusion and free fragment, L5 and S1.  

3.  Entitlement to service connection for bilateral foot strain.

4.  Entitlement to service connection for irritable bowel syndrome (IBS) to include as secondary to an undiagnosed illness.

5.  Entitlement to service connection for fibromyalgia to include as secondary to an undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue syndrome (CFS) to include as secondary to an undiagnosed illness.

7.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

8.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea.

9.  Entitlement to an initial disability rating in excess of 10 percent for low back pain status post surgery with magnetic resonance imaging (MRI) findings of extrusion and free fragment, L5 and S1, from November 1, 2008, forward.


REPRESENTATION

Appellant represented by:	J. Michael Wood, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 2002 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for the low back disability and assigned an initial 50 percent rating under 38 C.F.R. § 4.28 (prestabilization rating) effective from April 26, 2008 to October 31, 2008, and a 10 percent rating from November 1, 2008, forward.  The Veteran has limited his appeal to the assignment of the 10 percent rating from November 1, 2008, forward.  See VA Forms 9 (accepted as a notice of disagreement), dated January 1 and February 29, 2009, and VA Form 9 (substantive appeal), dated September 1, 2009.  The RO in New Orleans, Louisiana, currently has jurisdiction of the case.  

A "Supplemental Claim" signed by the Veteran and his representative appears to withdraw the claim for a higher rating for the low back disability.  See VA Form 21-526b, dated March 11, 2013.  However, in a VA Form 646 that was received in March 2014 the Veteran's representative continued the arguments regarding this claim.  In addition, the RO certified the claim as being on appeal.  Inasmuch as the RO has taken actions to indicate to the Veteran that the issue is still on appeal, and it took no steps to close the appeal, the Board will review the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examination in February 2013 to determine the severity of the low back disability.  Since then, he has indicated that his disability has worsened and now includes radiculopathy involving the left lower extremity.  Therefore, a contemporaneous examination is needed.  

In March 2014, the RO determined that new and material had not been received to reopen a claim for service connection for PTSD and denied entitlement to service connection for left lower extremity nerve damage; bilateral ankle strain; bilateral foot strain; IBS; fibromyalgia; and CFS.  The Veteran submitted a notice of disagreement with these denials in April 2014.  The RO also determined that new and material had not been received to reopen a claim for service connection for sleep apnea in February 2015.  In March 2015, the Veteran also disagreed with this determination.  Therefore, a remand is warranted for issuance of SOC that addresses the issues reviewed in these rating decisions.  Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, it is not clear from the Veterans Benefits Management System (VBMS) e-folders as to whether the Veteran is receiving ongoing treatment for his low back disability.  The RO should obtain updated records.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) that have treated him for his low back disability since April 2008.  Make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the severity of his low back pain status post surgery with MRI findings of extrusion and free fragment, L5 and S1.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for each disability. 

A specific determination should be made as to whether the Veteran has any neurologic abnormalities associated with his low back disorder, to include of the left and/or right lower extremity.  In so doing, the examiner should acknowledge the February 2007 in-service diagnosis of acute radiculopathy involving the left lower extremity.  

3.  Issue an SOC concerning the claims of entitlement to service connection for left lower extremity nerve damage; bilateral ankle strain; bilateral foot strain; IBS; fibromyalgia; CFS; PTSD (new and material); and, sleep apnea (new and material).  Advise the Veteran that he still needs to file timely substantive appeals (VA Form 9 or equivalent statement) in response to the SOC to perfect an appeal to the Board concerning these additional claims.  

4.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




